DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 11/21/2022 is acknowledged.

Examiner’s Comment
Claim 3 recites “EVA” in line 1.  It appears that the claim should define EVA as ethylene vinyl acetate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,395,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of instant claims 1-8 is the same as that of claims 1-8 of US Patent No. 11,395,525.  Claim 1 of US Patent No. 11,395,525 is the same as claim 1 of the instant application.  The same applies to claims 2-8 of 11,395,525 with respect to the instant application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schelchen (DE 29701276, see machine translated version).
Regarding claim 1, Schelchen teaches an antistatic shoe insole (paragraphs [0009], [0025], [0037], [0051]) comprising a flexible foam body having a top surface and a bottom surface (paragraphs [0032], [0038], Fig. 2); an antistatic layer, wherein the antistatic layer is disposed on top of the foam body (paragraphs [0025]-[0027], [0030], [0037], [0051], Fig. 2), wherein a plurality of filaments of the antistatic layer are embedded in the flexible foam body (paragraphs [0025], [0044], [0045]), and wherein an end portion of the plurality of filaments of the antistatic layer extend to the bottom working surface of the foam body so as to be exposed exteriorly (paragraphs [0025], [0044], [0045], Fig. 2).
Regarding claim 2, Schelchen teaches wherein the foam body is an open cell polyurethane foam (paragraphs [0032], [0038]).
Regarding claim 4, Schelchen teaches wherein the antistatic layer comprises a non-woven textile and conductive fiber blend (paragraphs [0026], [0027], [0030], [0037]).
Regarding claim 6, Schelchen teaches wherein the conductive fibers comprise at least 1% by weight of the antistatic layer (paragraph [0030]).

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marier et al. (US Patent No. 5,994,245).
Regarding claim 1, Marier et al. teach an antistatic shoe insole (col. 1, lines 5-10, 35-40, col. 3, lines 30-35) comprising a flexible foam body having a top surface and a bottom working surface (col. 1, lines 25-30, 40-45, col. 3, lines 5-10, col. 4, line 34); an antistatic layer, wherein the antistatic layer is disposed on top of the foam body (col. 3, lines 14-35, Figs. 2, 4, 5 and 6), wherein a plurality of filaments of the antistatic layer are embedded in the flexible foam body (col. 1, lines 40-50, col. 2, lines 48-52, col. 3, lines 30-35, col. 4, lines 34, 45-55), and wherein the end portion of the plurality of filaments of the antistatic layer extend to the bottom working surface of the foam body so as to be exposed exteriorly (col. 1, lines 50-55, col. 3, lines 30-35, Figs. 2, 4, 5 and 6). 
Regarding claim 2, Marier et al. teach wherein the foam body is an open-cell polyurethane foam (col. 3, lines 65-67, col. 2, lines 1-5).
Regarding claim 4, Marier et al. teach wherein the antistatic layer comprises a non-woven textile and conductive fiber blend (col. 3, lines 14-17, 25-40).
Regarding claim 5, Marier et al. teach wherein the antistatic layer comprises a blend of polyester fabric with steel fibers (col. 3, lines 25-40).
Regarding claim 6, Marier et al. teach wherein the conductive fibers comprise 1% to 20% in weight of conductive fibers which reads on Applicant’s claimed range of at least 1% by weight (col. 3, lines 35-40).
Regarding claim 7, Marier et al. teach wherein the conductive fibers comprise 1% to 20% in weight of conductive fibers which reads on Applicant’s claimed range of from 5% to 20% by weight (col. 3, lines 35-40).
Regarding claim 8, Marier et al. teach wherein the antistatic layer is affixed to the foam through an adhesive (col. 3, lines 7-15, col. 5, lines 45-47).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schelchen (DE 29701276, see machine translated version) in view of Williford (US Patent No. 5,261,169).
Schelchen is relied upon as disclosed above.
Regarding claim 3, Schelchen fails to teach wherein the foam body is a closed-cell EVA foam.  However, Williford teaches a shoe insole (col. 2, lines 25-30) comprising a foam body of closed cell ethylene vinyl acetate (col. 2, lines 25-30, col. 3, lines 62-68, col. 4, lines 1-5).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Williford in the insole of Schelchen in order to use material commonly used as an impact-absorbing layer in shoe insoles (Williford, col. 3, lines 62-68, col. 4, lines 1-5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marier et al. (US Patent No. 5,994,245) in view of Williford (US Patent No. 5,261,169).
Marier et al. are relied upon as disclosed above.
Regarding claim 3, Marier et al. fail to teach wherein the foam body is a closed-cell EVA foam.  However, Williford teaches a shoe insole (col. 2, lines 25-30) comprising a foam body of closed cell ethylene vinyl acetate (col. 2, lines 25-30, col. 3, lines 62-68, col. 4, lines 1-5).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Williford in the insole of Marier et al. because Marier teach wherein the foam body may be open or closed-cell and is selected from the group consisting of polyurethane, polyester, polyether, crosslinked polyethylene, polvinylic chloride, and the like (Marier et al., col. 3, lines 65-67, col. 4, lines 1-5) and in order to use material commonly used as an impact-absorbing layer in shoe insoles (Williford, col. 3, lines 62-68, col. 4, lines 1-5).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/16/2022